Citation Nr: 0611408	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  99-21 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for schizophrenia.

2.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1987 to 
February 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The veteran testified at a Travel Board hearing in November 
2005, the transcript of which is associated with the claims 
folder.  The Board notes that the veteran also testified at a 
May 2005 Board hearing, but that the testimony was unable to 
be recorded.  


FINDINGS OF FACT

1.  The RO denied service connection for schizophrenia in a 
December 1995 rating decision that the veteran did not 
appeal.

2.  Evidence received since the December 1995 is new, bears 
directly and substantially on the matter for consideration, 
and is so significant that it must be considered with all the 
evidence of record in order to fairly adjudicate the appeal.

3.  There is competent evidence of record that the veteran 
developed schizophrenia during his period of active service 
from September 1987 to February 1990. 




CONCLUSIONS OF LAW

1.  The December 1995 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2005).

2.  New and material evidence has been received to reopen a 
claim for service connection for schizophrenia.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  

3.  Service connection for schizophrenia is established.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen

The RO originally denied service connection for schizophrenia 
in a December 1995 rating decision.  Although it notified the 
veteran of the denial, he did not initiate an appeal.  
Therefore, the RO's decision of December 1995 is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2005).   

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  According to VA regulation, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001) 
(in effect for claims received before August 29, 2001).  

The RO denied service connection in December 1995 because it 
found no evidence of schizophrenia in service and no 
competent evidence of a nexus between schizophrenia and the 
veteran's period of service.  Evidence of record at that time 
consists of service medical records and VA treatment records 
dated in March and September 1995.

The Board finds that evidence received since the December 
1995 rating decision is new and material within the meaning 
of 38 C.F.R. § 3.156(a).  Specifically, a March 2002 
statement from the veteran's VA psychiatrist addresses the 
question of when the veteran developed schizophrenia.  
Because this evidence is new and material, the claim is 
reopened.  38 U.S.C.A. § 5108.  

Service Connection

As discussed above, the Board has reopened the claim for 
service connection for schizophrenia.  Therefore, the claim 
must be considered based on all the evidence of record.  The 
Board notes that the RO has addressed the claim on the 
merits, so that to do so here does not result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).  Some chronic diseases, 
including psychoses, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

In this case, the veteran testified that he had problems in 
service but that he did not know what they meant at the time.  
In 1990, shortly after his separation from service, he went 
to VA for complaints of headaches, nausea and vomiting, and 
anxiety.  The veteran related that he was ultimately 
hospitalized for and diagnosed as having schizophrenia in 
March 1995.  

Review of the record, including service medical records, 
service personnel records, and VA treatment records, confirms 
the veteran's testimony.  Specifically, service personnel 
records document multiple disciplinary problems with repeated 
counseling.  Mental health evaluations included with the 
service medical records specifically found no evidence of a 
psychiatric disorder.  However, VA treatment records reflect 
early post-service complaints of headaches and 
gastrointestinal problems with a diagnosis of anxiety 
disorder in January 1993, a psychosis of unknown etiology in 
February 1993, a schizophreniform disorder in September 1993, 
and schizophrenia in March 1995.  

In a March 2002 statement, the veteran's VA psychiatrist 
opined that the veteran most likely developed schizophrenia 
while in service.  In support of that opinion, the 
psychiatrist discussed relevant findings from service 
personnel records and indicated that the "misconduct" and 
"attitude" problems demonstrated in service are commonly 
seen in people with schizophrenia.  There is no contrary 
medical opinion of record.  Resolving doubt in the veteran's 
favor, the Board finds that, despite a diagnosis of 
schizophrenia in service or within one year thereafter, the 
evidence as a whole supports service connection for 
schizophrenia.  38 U.S.C.A. 
§ 5107(b).       

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify and the duty to assist.  However, in the event some 
defect in notice or assistance is found, the Board finds 
that, given the completely favorable disposition of the 
appeal, such defect does not cause any prejudice to the 
veteran.  Bernard, 4 Vet. App. at 392-94.


ORDER

As new and material evidence has been received, the claim for 
service connection for schizophrenia is reopened.  

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for schizophrenia is 
granted. 


			
      RICHARD F. WILLIAMS                                  
MARJORIE AUER
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


